Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 14 fails to include the proper cross sectional shading in accordance with MPEP 608.02.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because “a vehicle” on line 7 is confusing since it is unclear if the applicant is referring to the vehicle that includes the vehicle body set forth above or if the applicant is referring to a vehicle that does not include the vehicle body set forth above.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the vehicle door is configured to swing in a predetermined position of the rail” on lines 6-7 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a position of the rail?  Is the applicant referring to the position of the rail relative to the vehicle body?  How does the door swing in the rail?
	Recitations such as “a vehicle” on lines 11-12 of claim 1 render the claims indefinite because is it unclear if the applicant is referring to the vehicle that has the vehicle body set forth on line 2 above or is attempting to set forth another vehicle in addition to the vehicle that has the vehicle body set forth above.
	Recitations such as “handle grip slides” on line 13 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the sliding motion set forth above.
	Recitations such as “handle grip pivots” on lines 13-14 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the pivoting motion set forth above.
	Recitations such as “its” on line 2 of claim 4 should be replaced with the name of the element of the invention to which the possessive pronoun refers to avoid confusion.
	Recitations such as “original position” on line 2 of claim 4 render the claims indefinite because it is unclear what comprises an “original” position.
	Recitations such as “the third grip body” on line 2 of claim 5 render the claims indefinite because it is unclear how the third grip body is pivotally mounted in the handle base.  See figure 22 which shows that the third grip body 123 is slidably mounted to the first grip body 121.  Thus, it is unclear how the third grip body can be pivotally mounted in the handle base 110 as shown in figure 17.
	Recitations such as “the first handle lever . . . toward the main latch” on lines 2-3 of claim 9 render the claims indefinite because it is unclear the first handle lever 125 can extend towards the main latch when the first handle lever 125, as shown in figure 22, extends parallel to the longitudinal axis of the vehicle while the main latch is disposed below the first handle lever 125.
	Recitations such as “an axis of the first handle lever” on line 4 of claim 9 render the claims indefinite because it is unclear to which axis of the first handle lever the applicant is referring.  Is the applicant referring to a pivot axis of the first handle lever, a longitudinal axis of the first handle lever or a minor axis of the first handle lever?
	Recitations such as “an axis of the third grip body” on line 4 of claim 9 render the claims indefinite because it is unclear to which axis of the third grip body the applicant is referring.  Is the applicant referring to a pivot axis of the third grip body, a longitudinal axis of the third grip body or a minor axis of the third grip body?
	Recitations such as “a portion” on line 5 of claim 11 render the claims indefinite because it is unclear what element of the invention includes the portion to which the applicant is referring.
	Recitations such as “an axis of the first extension portion” on line 1-2 of claim 13 render the claims indefinite because it is unclear to which axis of the first extension portion the applicant is referring.  Is the applicant referring to a pivot axis of the first extension portion, a longitudinal axis of the first extension portion or a minor axis of the first extension portion?
	Recitations such as “an axis of the first grip body” on line 2 of claim 13 render the claims indefinite because it is unclear to which axis of the first grip body the applicant is referring.  Is the applicant referring to a pivot axis of the first grip body, a longitudinal axis of the first grip body or a minor axis of the first grip body?
	Recitations such as “an axis of the second extension portion” on line 1-2 of claim 14 render the claims indefinite because it is unclear to which axis of the second extension portion the applicant is referring.  Is the applicant referring to a pivot axis of the second extension portion, a longitudinal axis of the second extension portion or a minor axis of the second extension portion?
	Recitations such as “an axis of the first extension portion” on line 2-3 of claim 14 render the claims indefinite because it is unclear to which axis of the first extension portion the applicant is referring.  Is the applicant referring to a pivot axis of the first extension portion, a longitudinal axis of the first extension portion or a minor axis of the first extension portion?
	Recitations such as “the predetermined position of the rail” on line 3 of claim 15 render the claims indefinite because they lack antecedent basis.  Note that the predetermined position is defined as a position of the vehicle door rather than a position of the roller unit.  Additionally, it is unclear how the rail has a predetermined position.  Is the applicant referring to a predetermined position on the rail?
	Recitations such as “the predetermined position of the rail” on line 6 of claim 15 render the claims indefinite because they lack antecedent basis.  Note that the predetermined position is defined as a position of the vehicle door rather than a position of the roller unit.  Additionally, it is unclear how the rail has a predetermined position.  Is the applicant referring to a predetermined position on the rail?
	Recitations such as “the roller unit is released by the hold lock” on lines 7-8 of claim 15 render the claims indefinite because it is unclear how the roller unit is able to release itself.  Note that if the roller unit includes the hold lock as set forth on line 2 of claim 15, it is unclear how the roller unit can be released by the hold lock.
	Recitations such as “the vehicle door is configured to swing in a predetermined position of the rail” on lines 8-9 of claim 16 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a position of the rail?  Is the applicant referring to the position of the rail relative to the vehicle body?  How does the door swing in the rail?
	Recitations such as “handle grip slides” on line 14 of claim 16 render the claims indefinite because it is unclear whether or not the applicant is referring to the sliding motion set forth above.
	Recitations such as “handle grip pivots” on lines 14-15 of claim 16 render the claims indefinite because it is unclear whether or not the applicant is referring to the pivoting motion set forth above.
	Recitations such as “its” on line 10 of claim 17 should be replaced with the name of the element of the invention to which the possessive pronoun refers to avoid confusion.
	Recitations such as “original position” on line 10 of claim 17 render the claims indefinite because it is unclear what comprises an “original” position.
	Recitations such as “the third grip body” on line 8 of claim 18 render the claims indefinite because it is unclear how the third grip body is pivotally mounted in the handle base.  See figure 22 which shows that the third grip body 123 is slidably mounted to the first grip body 121.  Thus, it is unclear how the third grip body can be pivotally mounted in the handle base 110 as shown in figure 17.
	Recitations such as “the first handle lever . . . toward the main latch” on lines 14-15 of claim 18 render the claims indefinite because it is unclear the first handle lever 125 can extend towards the main latch when the first handle lever 125, as shown in figure 22, extends parallel to the longitudinal axis of the vehicle while the main latch is disposed below the first handle lever 125.
	Recitations such as “an axis of the first handle lever” on line 16 of claim 18 render the claims indefinite because it is unclear to which axis of the first handle lever the applicant is referring.  Is the applicant referring to a pivot axis of the first handle lever, a longitudinal axis of the first handle lever or a minor axis of the first handle lever?
	Recitations such as “an axis of the third grip body” on line 16 of claim 18 render the claims indefinite because it is unclear to which axis of the third grip body the applicant is referring.  Is the applicant referring to a pivot axis of the third grip body, a longitudinal axis of the third grip body or a minor axis of the third grip body?
	Recitations such as “the third grip body” on line 8 of claim 19 render the claims indefinite because it is unclear how the third grip body is pivotally mounted in the handle base.  See figure 22 which shows that the third grip body 123 is slidably mounted to the first grip body 121.  Thus, it is unclear how the third grip body can be pivotally mounted in the handle base 110 as shown in figure 17.
	Recitations such as “a portion” on line 22 of claim 19 render the claims indefinite because it is unclear what element of the invention includes the portion to which the applicant is referring.
	Recitations such as “the roller unit configured to be releasably held in a predetermined position of the rail” on lines 7-8 of claim 20 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a position of the rail?  Is the applicant referring to the position of the rail relative to the vehicle body?  How does the door swing in the rail?
	Recitations such as “the vehicle door is configured to swing in a predetermined position of the rail” on line 10 of claim 20 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises a position of the rail?  Is the applicant referring to the position of the rail relative to the vehicle body?  How does the door swing in the rail?  Additionally, “the predetermined position of the rail” lacks antecedent basis since the predetermined position has been defined with respect to the roller unit and not the vehicle door.
	Recitations such as “handle grip slides” on line 17 of claim 20 render the claims indefinite because it is unclear whether or not the applicant is referring to the sliding motion set forth above.
	Recitations such as “handle grip pivots” on line 18 of claim 20 render the claims indefinite because it is unclear whether or not the applicant is referring to the pivoting motion set forth above.
	Recitations such as “the predetermined position of the rail” on line 20 of claim 20 render the claims indefinite because it is unclear what comprises the position of the rail.  Is the applicant referring to the position of the rail relative to the vehicle body?

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach that when the handle grip slides in the longitudinal direction of the vehicle, the sliding mode is selected, and when the handle grip pivots in the transverse direction of the vehicle, the swing mode is selected.  See lines 11-14 of claim 1, lines 12-15 of claim 16 and lines 15-18 of claim 20.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634